Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-260736 (Aoshima as cited in the IDS), the machine translation of which is relied upon herein, in view of US PGPub 2014/0113171 (Schaefer) US Patent 5175238 (Matlack), and US PGPub 2014/0045032 (Tanaka).
With respect to claim 1, Aoshima teaches a lithium secondary battery in which a submodule (battery element) having a positive electrode and an anode and an electrolyte (electrode assembly) which is covered by a case (PP 0012).  The case (figure 1: 3) containing the battery element may be a laminated film having a metallic foil and a resin; the laminate film comprises a gas barrier layer, and the resin may be a plastic resin (PP 0073, 0091-0093).  Figure 1 shows the cover may have a pouch film cover (2a) which seals the battery element.  The exterior material has a thickness of 0.01m or more and 1m or less (PP 0097).   
Aoshima fails to teach the inclusion of a heat radiation plate. Schaefer teaches an energy storage apparatus comprising an energy storage cell and heat-conducting elements (PP 0033).  The heat-conducting element having a base and narrow peripheral edges, which has four narrow sides  which are adapted to the outer dimensions of the cell so that the cell will fit inside the heat-conducting element  (PP 0170-0171), which has a vertical portion and first and second horizontal portions which extend from opposing ends of the vertical portion. Wherein a plurality of cells with heat-conducting elements can be assembled into a cell block (PP 0173), which allows for at least two cells.  The heat-conducting element provides improved cooling of the battery (PP 0080).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the heat-conducting element of Schaefer in the battery of Aoshima in order to provide improved cooling of the battery. 
Aoshima teaches that the case may be formed by drawing or pressing (PP 0096), but Aoshima and Schaefer fail to teach that the housing may be made by injection molding. Matlack teaches that shaped articles which may laminates used as containers and pouches may be made by extrusion or injection molding (column 8, lines 44-57).  It would have been obvious to one of ordinary skill in the art to form the case of Aoshima, in combination with Schaefer, by injection molding as it is a known process for forming laminated containers and pouches, and one would have a reasonable expectation of success in doing so. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  
Aoshima, Schaefer, and Matlack, fail to teach a forming depth of the plastic case of 6 mm or more.  Tanaka teaches a secondary battery comprising a laminated outer body having a sealed part (PP 0034) wherein the battery may have a thickness of 8mm (PP 0031).  It would have been obvious to one of ordinary skill in the art to change the forming depth of the case of Aoshima in order to accommodate any known battery, which may be more than 6mm, such as 8mm as taught by Tanaka. It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to claim 4, the resin for the protective layer (plastic resin) may be polyethylene, polypropylene, or polyethylene terephthalate (PP 0095).
With respect to claim 5, the gas barrier layer may be a thin metal foil such as aluminum (PP 0093).
With respect to claims 8 and 9, a resin layer may be provided on both surfaces of the gas barrier layer (PP 0092), which would result in resin(41)/gas barrier(40)/resin(42) layers (figure 12b) which reads on claim 7 as the gas barrier is formed on an inner surface of the outermost plastic case (figure 3 exterior material); reads on claim 8 because the plastic case (figure 12b) comprises a plurality of plastic layers (resins 41-42) and gas barrier (40) interposed therebetween and reads on claim 9 because the pouch cover (2 exterior material) is a stacked film including an inner resin (41) metal thin film (40) and outer resin (42) (figure 12b) ([0073, 0091-95]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-260736 (Aoshima), US PGPub 2014/0113171 (Schaefer), US Patent 5175238 (Matlack), and US PGPub 2014/0045032 (Tanaka) as applied to claim 1 above, and further in view of US PGPub 2011/0045251 (Kazeto).
Aoshima, Schaefer, Matlack, and Tanaka teach the secondary battery as discussed above, but fail to teach a gas barrier layer comprising silicate nano particles in a polyvinyl alcohol binder.  
Kazeto teaches a gas barrier film comprising a resin and an inorganic silicate particle (PP 0006).  The polymer may be a polyvinyl alcohol-based polymer (PP 0008).  The gas barrier film has excellent gas barrier properties and less irregularities on a surface of the barrier film (PP 0025).  It would have been obvious to one of ordinary skill in the art to use the gas barrier film of Kazeto in the gas barrier film of Aoshima, in combination with Schaefer, Matlack, and Tanaka, because it has excellent gas barrier properties and less irregularities on the surface thereof. 
Response to Arguments
Applicant’s arguments, see pages 4-7, filed 07/29/2022, with respect to the rejection of claims 1, 4, 5, 8, and 9 under US PGPub 2011/0027630 (Tsutsumi) have been fully considered and are persuasive in view of the amendments to the claims.  The rejection in view of US PGPub 2011/0027630 (Tsutsumi) has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759